                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION


STACY ARNOLD,                                 )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )
                                              )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                           )
ST. JOSEPH PUBLIC LIBRARY,                    )
OFFICER REBECCA HAILEY (IN HER                )
PERSONAL AND PROFESSIONAL CAPACITY)           )
                                              )
                                              )
                Defendants                    )


                       NINTH DECLARATION OF STACY ARNOLD

       COMES NOW, Stacy Arnold, upon her own oath and penalty of perjury, and states the

following:

       1.      I am over the age of 18, have personal knowledge of the facts in this declaration,

and am competent to testify as to the facts herein

       2.      I returned to the East Hills Library (“the Library”) for five (5) days in February

2020 to petition.

       3.      When I drove to the Library, I utilized the navigational services of Google maps.

       4.      Following the directions on Google maps resulted in my arrival at the Library.

       5.      I observed that the East Hills Mall and the East Hills Library were two separate

physical structures.




                                                  1

         Case 5:19-cv-06137-BP Document 100-2 Filed 12/04/20 Page 1 of 3
           6.    When standing with my back toward the Library on the sidewalk that is

adjacent to it, I observed a single row of parking spaces followed by a vehicular pass

through, the mall parking lot and the mall.

           7.    Barring different cars in the parking lot and changes that result from

weather and seasons, my observation of the property was indeed consistent with the

images from Google maps that I included with my suggestions supporting my summary

judgment motion.

           8.    Moreover, the images from Google maps depicting the entrance to the

Library and the Mall are consistent with my experience and what I saw using Google

map services to ensure my arrival at the Library.

           9.    In February 2020, I bought the clipboards that I used to petition with

locally.

           10.   I bought said clipboards from an Office Depot that was close to the East

Hills Library.

           11.   The address of the Office Depot I purchased my clipboards from was 605

N Belt Hwy, St. Joseph, MO 64506.

           12.   I drove through the vehicular pass through that separated what appeared to

be the Library parking lot from what appeared to be the Mall parking lot in order to arrive

at the Office Depot to purchase my clipboards.

           13.   In February 2020, I also remember going to Joanne’s Fabrics & Crafts,

603 N Belt Hwy, St. Joseph, MO 64506.




                                                   2

            Case 5:19-cv-06137-BP Document 100-2 Filed 12/04/20 Page 2 of 3
       14.     I also arrived at Joanne’s Fabrics & Crafts via way of the vehicular pass through

in front of the Library. The statue of the girl with a dove was visible from the parking lot at

Joanne’s Fabrics & Crafts.

       15.     There were other businesses that were in very close proximity to Office Depot

and Joanne’s, and, barring seasonal changes and the makeup or cars in the parking lot, my visual

observations while driving to and visiting Office Depot and Joanne’s were consistent with the

images depicted via Google maps which were included in my motion for summary judgment.

       16.     I have also observed busses stopping, letting folks off and picking folks up from

in front of the Library. However, I do not remember if I made this observation in 2018, 2020, or

both years.

       17.     I remember seeing messages and/or artwork displayed on some of the rocks in the

rock garden surrounding the statue. To the best of my recollection, I observed this each time I

was there.

       18.     More pictures of the Library that were taken by me are attached to this reply as

Exhibit C.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct. Further declarant sayeth not.

Executed on December 4, 2020                          ____________________________________

                                                                      Stacy Arnold




                                                  3

         Case 5:19-cv-06137-BP Document 100-2 Filed 12/04/20 Page 3 of 3
